 

 

a | FILED

AO 243D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
DEP UF 719

UNITED STATES DISTRICT COURT eax US. DISTRICT CouRT

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November |, 1987)

 

 

V.

JOSE LUIS VALENCIA-CHAVEZ (1) Case Number: 19CR7098-CAB

Chgd as: Luis Chavez-Garcia CRAIG SMITH, FEDERAL DEFENDERS, INC.

Defendant's Attomey
REGISTRATION NO, 84161298

Tl -
THE DEFENDANT:
L] admitted guilt to violation of allegation(s) No.

 

ve es . after plea and conviction in
x] was found guilty in violation of allegation(s} No. 1-2 related action 19CR1246-CAB.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvi, Committed a federal, state or local offense

2 nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

 

September &D0)9
Date of Imposition ef Sentence

 
 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

Mont,
~

b

AO 245D (CASD Rey. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: JOSE LUIS VALENCIA-CHAVEZ (1) Judgment - Page 2 of 2
Chgd as: Luis Chavez-Garcia
CASE NUMBER: 19CR7098-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

FOUR (4) MONTHS CONCURRENT AND FOUR (4) MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN
CASE NO 19CR1246-CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Cl) at. AM. on

 

 

(1 as notified by the United States Marshal.

q The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before
C1 as notified by the United States Marshal.
{] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
if

19CR7098-CAB
